Filed 1/24/20; on transfer from Surpeme Court
                                CERTIFIED FOR PUBLICATION

               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SIXTH APPELLATE DISTRICT

 In re Q.R., a Person Coming Under the             H043075
 Juvenile Court Law.                              (Santa Clara County
                                                   Super. Ct. No. 315-JV-41136A)


 THE PEOPLE,

          Plaintiff and Respondent,

          v.

 Q.R.,

          Defendant and Appellant.

         Minor recorded photographs and video on his cellular phone of consensual sexual
activity between himself and Jane Doe, both under 18 years old, and he later extorted
money from Doe by threatening to disclose the recordings to other students at their high
school. He was placed on juvenile probation after admitting to felony possession of child
pornography (Pen. Code, § 311.11, subd. (a)) and extortion (Pen. Code, §§ 518, 520).
Minor argues that a probation condition requiring him to submit all electronic devices
under his control to warrantless search by the probation department and to provide
passwords necessary to access information on those devices is unconstitutionally
overbroad. We previously affirmed the disposition order. The Supreme Court granted
review and transferred the matter to us with directions to vacate our decision and
reconsider the cause in light of In re Ricardo P. (2019) 7 Cal.5th 1113 (Ricardo P.).
Given the direct relationship between minor’s offenses and his use of an electronic
device, we find the search condition appropriately tailored and we will again affirm.
                         I.    JUVENILE COURT PROCEEDINGS
          According to the probation report, juvenile Jane Doe reported to her father that she
had engaged in sexual conduct with minor and another boy on separate occasions and
was being blackmailed as a result. Doe’s father contacted the police, who interviewed
Doe.
          Doe told a police officer that she had engaged in sexual intercourse with minor
multiple times. Minor recorded videos of them having sex. Minor and Doe had also
exchanged nude photographs. They eventually broke up, at which point minor reportedly
told other students at their high school that Doe had had sex with him. Minor started
asking Doe for money, later blackmailing her by threatening to show the videos and
photographs to others. Doe gave him money for a couple months before telling her
father.
          In addition to extorting money from her, Doe reported that minor threatened to
show the photographs and videos to others if she did not have sex with another boy. Doe
“became scared and felt she had to do whatever [minor] told her to do.” Doe had sex
with the other boy, who recorded a video of the encounter.
          Police officers obtained a warrant to search minor’s cellular phone and discovered
videos and nude photographs of Doe. Minor used a password-based application called
KeepSafe on his phone to securely store videos and photographs, and he provided the
password. When interviewed by police, minor denied having a sexual relationship with
Doe. He then admitted blackmailing Doe for money, but denied pressuring her to have
sex with someone else. According to a police report, officers discovered text messages
on minor’s phone in which he “demanded money from [Doe] and reminded her that he
still had, ‘pics and videos.’ ”
          Minor was arrested, and a Welfare & Institutions Code section 602 petition was
filed alleging forcible rape (Pen. Code, § 261, subd. (a)(2); count 1); possession or


                                               2
control of matter depicting a person under 18 engaging in sexual conduct (Pen. Code,
§ 311.11, subd. (a); count 2); and extortion of property (Pen. Code, §§ 518, 520; count 3).
       Minor admitted counts 2 and 3, and requested a contested jurisdiction hearing
regarding count 1. After taking evidence, the juvenile court concluded that the
prosecution had not met its burden and found the rape count not true.
       Minor was declared a ward of the juvenile court based on counts 2 and 3 and was
placed on juvenile probation in the custody of his parents. At the disposition hearing, the
prosecutor requested a probation condition prohibiting minor from using “any type of cell
phone unless in the case of an emergency.” Alternatively, the prosecutor requested a
condition requiring minor to submit all electronic devices under his control to search at
any time with or without a warrant. Minor objected to the conditions based on “the issue
of overbreadth and narrow tailoring.”
       The juvenile court declined to impose a condition forbidding minor from using a
cellular phone, but adopted the prosecutor’s search condition. As written in the
disposition hearing minute order, the condition requires minor to “[s]ubmit all electronic
devices under [his] control to a search of any text messages, voicemail messages, call
logs, photographs, email accounts and social media accounts, with or without a warrant,
at any time of the day or night, and provide the probation or peace officer with any
passwords necessary to access the information specified.”
                                   II.   DISCUSSION
       Minor argued in his original briefing that the electronic search condition is
unconstitutionally overbroad because it fails to adequately define “electronic devices;”
implicates the privacy rights of third parties; allows searches of remotely-stored
information; and unnecessarily infringes his expectation of privacy in the contents of
electronic devices. Minor did not assert that the condition was unreasonable under
People v. Lent (1975) 15 Cal. 3d 481 (Lent), and he has therefore forfeited that argument.


                                             3
Minor argues in his supplemental brief that the reasoning of Ricardo P. should apply to
the overbreadth challenge which he did preserve.
   A. STANDARD OF REVIEW
       Juvenile courts have broad discretion to fashion probation conditions, and “may
impose ‘ “any reasonable condition that is ‘fitting and proper to the end that justice may
be done and the reformation and rehabilitation of the ward enhanced.’ ” ’ ” (In re
Sheena K. (2007) 40 Cal. 4th 875, 889 (Sheena K.).) Juvenile probation conditions may
be broader than those imposed on adult offenders “because juveniles are deemed to be
more in need of guidance and supervision than adults, and because a minor’s
constitutional rights are more circumscribed.” (In re Antonio R. (2000)
78 Cal. App. 4th 937, 941.)
       “A probation condition that imposes limitations on a person’s constitutional rights
must closely tailor those limitations to the purpose of the condition to avoid being
invalidated as unconstitutionally overbroad.” (Sheena K., supra, 40 Cal.4th at p. 890.)
We review constitutional challenges to probation conditions de novo. (In re Malik J.
(2015) 240 Cal. App. 4th 896, 901 (Malik J.).)
   B. MALIK J. IS DISTINGUISHABLE

       Minor relies heavily on the reasoning of Malik J., supra, 240 Cal. App. 4th 896, but
that decision is factually distinguishable. While on juvenile probation, Malik robbed
three different women near a transit station. (Id. at p. 899.) Malik admitted the robberies
as probation violations. The prosecutor asked the juvenile court to impose a probation
condition subjecting Malik’s electronic devices to warrantless search, arguing that “Malik
had been working with two other individuals, which ‘would indicate electronic devices
might be used to coordinate with other people, and one of these robberies involved an
iPhone, which means electronic devices on his person might be stolen.’ ” (Id. at p. 900.)
Over a defense objection, the juvenile court imposed a condition requiring Malik to


                                             4
provide passwords to social media accounts and any electronic devices within his custody
and control, and to submit those devices to warrantless search at any time. (Ibid.)
       Malik appealed, arguing that the search condition was unconstitutionally
overbroad. (Malik J., supra, 240 Cal.App.4th at pp. 901–902.) The People justified the
search condition as necessary to allow probation officers to determine whether any cell
phones in Malik’s possession had been stolen. While the appellate court agreed that was
a proper purpose, it found the condition overbroad because it “goes considerably farther
than permitting police to search a cell phone to determine whether Malik is the owner.”
(Id. at p. 901.) The court reasoned that while officers “must be able to determine
ownership of any devices in a probationer’s custody or within his or her control,” they
“must show due regard for information that may be beyond a probationer’s custody or
control or implicate the privacy rights of the probationer or third parties.” (Id. at
pp. 903–904.) The appellate court concluded that in order to achieve the purpose of
ensuring that electronic devices in Malik’s possession were not stolen, the condition
should be modified to “authorize warrantless searches of electronic devices in Malik’s
custody and control only after the device has been disabled from any internet or cellular
connection and without utilizing specialized equipment designed to retrieve deleted
information that is not readily accessible to users of the device.” (Id. at p. 906.)
       The Malik J. court’s discussion must be read in that case’s factual context. There
was no evidence an electronic device was an instrumentality of the robberies Malik
committed. By contrast, here it is undisputed that minor used his cell phone not only to
store the illegal media but also to demand money from Jane Doe via text message. The
Malik J. court limited the scope of the electronic search condition because its purpose—
ensuring electronic devices in Malik’s possession were not stolen—was limited and could
be achieved through a relatively superficial search. But the purpose of the electronic
search condition here—ensuring that minor does not continue to use electronic devices to
commit crimes—cannot be accomplished by a superficial search. The need for robust
                                              5
access is particularly critical given that minor previously stored illegal content in a
password-protected application.
   C. THE SEARCH CONDITION IS NOT OVERBROAD AS APPLIED TO MINOR
          1. Scope of “Electronic Devices”
       Minor argues that the probation condition is unconstitutionally overbroad because
the failure to define specific types of “electronic devices” allows probation officers to
search “a digital television; video game console, both hand-held and stationary; and
something as innocuous as a Kindle Fire or DVD player merely because the device was
in [minor’s] control.”
       Minor used an electronic device—his cell phone—to perpetrate both offenses he
admitted. Though it appears from the record that minor’s cell phone was the only
electronic device he used to commit those offenses, the search condition is not
unconstitutionally overbroad merely because it encompasses other devices. By allowing
the search of other devices, the condition ensures that minor is neither storing illegal
images nor attempting to extort money by the use of any electronic device. If the
condition were limited to specific types of electronic devices, minor could attempt to
circumvent it by using an unlisted device for inappropriate storage or communication. As
drafted, the condition is directed at preventing minor from engaging in the very conduct
that brought him under the court’s supervision, while providing probation officers with
flexibility in dealing with technological capabilities.
          2. Privacy Rights of Third Parties
       Minor argues that the condition is unconstitutionally overbroad because it enables
probation officers to use minor’s electronic device to obtain information from third
parties that is not within minor’s actual possession and control, which affects those third
parties’ privacy rights. Minor’s argument appears to relate to his use of social media: by
requiring minor to provide his social media account passwords, the condition allows
probation officers to access information posted by third parties with whom minor is
                                              6
connected on social media even though some of that that information would not be
accessible to the general public.
       Minor can safeguard the rights of third parties by advising them that information
they make accessible to him is not private. Further, any speculative impact on third
parties is not a reason to strike the condition since minor lacks standing to assert the
constitutional rights of third parties. (See Rakas v. Illinois (1978) 439 U.S. 128, 134
[“A person who is aggrieved by an illegal search and seizure only through the
introduction of damaging evidence secured by a search of a third person’s premises or
property has not had any of his Fourth Amendment rights infringed.”].) The court in
Malik J. discussed access to third party information as a reason the probation condition at
issue in that case was unconstitutionally overbroad. (Malik J., supra, 240 Cal.App.4th at
pp. 902–904.) But there is no indication that the Malik J. court considered the standing
argument presented by the People here.
          3. Accessing Remotely-Stored Information
       Minor argues that the condition is unconstitutionally overbroad because probation
officers will “have an unfettered right to retrieve any information accessible from the
electronic device, including information stored in a remote location.” But limiting the
condition to information stored only on the devices themselves would allow minor to
circumvent the condition by using a cloud-based storage application. Though it is
unclear from the record whether the “KeepSafe” application minor used to store illegal
images was local or cloud-based, he appears to have had the sophistication to protect the
images from discovery or deletion with a password. In the context of this case, allowing
access to remotely-stored information is not unconstitutional.
          4. Expectation of Privacy in Contents of Electronic Devices
       Minor argues that the search condition is unconstitutionally overbroad because it
unnecessarily infringes on his expectation of privacy in the contents of electronic devices.
In essence, minor argues that the burden of the condition is not narrowly tailored to its
                                              7
purpose “because the condition is not limited in any way to the types of data that may be
searched.”
       Though even as a juvenile probationer minor retains a constitutionally protected
expectation of privacy, that expectation is greatly diminished as long as he remains a
ward of the court. (In re Jaime P. (2006) 40 Cal. 4th 128, 136.) By asserting jurisdiction
over him, the juvenile court (and, by extension, the probation department) acts in loco
parentis and may curtail minor’s constitutional rights to a greater extent than if he were
an adult probationer. (Antonio R., supra, 78 Cal.App.4th at p. 941.) His expectation is
markedly different from the broader privacy guaranteed under the Fourth Amendment to
individuals who are not serving sentences or on grants of probation. It is that pre-
conviction expectation of privacy that was at issue in Riley v. California (2014)
573 U.S. 373, where the United States Supreme Court announced the general rule that
police may not conduct a warrantless search of a cellular phone seized incident to an
arrest. (Id. at p. 386.) Riley is thus distinguishable.
       We note again that minor used an electronic device to commit both crimes he
admitted. Minor stored the illegal photographs and videos on his cellular phone, and he
used that phone to send text messages demanding money while implicitly threatening to
share the “ ‘pics and videos’ ” with others if Jane Doe did not comply. In the context of
this case, access to minor’s electronic devices is critical to monitor his progress on
probation and to ensure that he is not continuing to engage in the sort of criminal conduct
that led to him being declared a ward of the court.
       The nature of minor’s crimes and their direct relationship to the use of an
electronic device distinguishes this case from those where similar probation conditions
have been rejected as unconstitutionally overbroad. For example, in People v. Appleton
(2016) 245 Cal. App. 4th 717, a different panel of this court struck an electronic search
condition imposed on an adult probationer in a false imprisonment case where the
connection to electronic devices was that the probationer had met the minor victim
                                               8
through social media several months before the crime occurred. (Id. at pp. 719–720,
728–729.) Similarly, in In re P.O. (2016) 246 Cal. App. 4th 288, the court modified an
electronic search condition in a juvenile public intoxication case because the condition
bore no relation to the crime and was imposed to monitor the juvenile’s involvement with
drugs. (Id. at pp. 291–293, 298; see also Malik J., supra, 240 Cal.App.4th at pp. 899–
900, 902.)
       Given the facts of this case, we conclude that the electronic search condition is not
unconstitutionally overbroad as applied to minor.
             5. Ricardo P. is Distinguishable
       Minor argues that the reasoning of Ricardo P. supports his overbreadth challenge.
Ricardo was declared a ward of the court after he admitted to participating in two
residential burglaries. (Ricardo P., supra, 7 Cal.5th at p. 1115.) According to the
probation report, Ricardo told the probation officer he was not thinking when he
committed the burglaries and had “ ‘stopped smoking marijuana after his arrest because
he felt that [it] did not allow him to think clearly.’ ” (Id. at p. 1116.) The juvenile court
placed him on probation, and imposed conditions requiring Ricardo to submit any
electronic devices in his control to warrantless search. Addressing a Lent objection, the
juvenile court found the condition reasonably related to preventing future crime because
“ ‘minors typically will brag about their marijuana usage ... by posting on the Internet,’ ”
and Ricardo’s statement to the probation officer had “ ‘made reference to the fact that
marijuana was involved in the commission of this offense.’ ” (Id. at p. 1117.)
       The Supreme Court granted review. The court noted the Lent test has three prongs
that must be analyzed when a probation condition is challenged as unreasonable:
whether the condition has a relationship to the crime of which the probationer was
convicted; whether the condition relates to conduct that is not itself criminal; and whether
the condition requires or forbids conduct that is reasonably related to future criminality.
(Ricardo P., supra, 7 Cal.5th at p. 1119.) The court confirmed that a probation
                                                9
condition’s reasonableness is reviewed on appeal for abuse of discretion. Importantly,
the court assumed the first and second Lent requirements were satisfied, focusing its
analysis solely on whether the electronic device search condition governed conduct
reasonably related to future criminality. (Ibid.) The majority interpreted the third Lent
prong to require a “degree of proportionality between the burden imposed by a probation
condition and the legitimate interests served by the condition.” (Id. at p. 1122.)
       Applying that standard, the Ricardo P. court found proportionality lacking because
the burden of the condition was very high while the legitimate interests to be served were
low. “[N]othing in the record suggests that Ricardo has ever used an electronic device or
social media in connection with criminal conduct.” (Ricardo P., supra, 7 Cal.5th at
p. 1122.) The court made clear, however, that its decision “does not categorically
invalidate electronics search conditions.” “In certain cases, the probationer’s offense or
personal history may provide the juvenile court with a sufficient factual basis from which
it can determine that an electronics search condition is a proportional means of deterring
the probationer from future criminality.” (Id. at pp. 1128–1129.)
       Minor’s arguments about Ricardo P. are unpersuasive. First, the Supreme Court
limited its review in Ricardo P. to a Lent challenge; the opinion is not binding on the
question of overbreadth minor asserts here. (People v. Ault (2004) 33 Cal. 4th 1250, 1268
fn. 10 [“It is axiomatic that cases are not authority for propositions not considered.”].)
Second, and more significant, the rationale of Ricardo P. does not apply here because the
offense Ricardo committed did not involve the use of an electronic device, whereas an
electronic device was integral to minor’s adjudication.
                                  III.    DISPOSITION
       The disposition order is affirmed.




                                             10
                                     ____________________________________
                                     Grover, J.




WE CONCUR:




____________________________
Greenwood, P. J.




____________________________
Premo, J.




H043075 - In re Q.R.; People v Q.R
 Trial Court:                          Santa Clara County Superior Court
                                       Case No.: 315-JV-41136A

 Trial Judge:                          Hon. Melinda Stewart
 Attorneys for Plaintiff/Respondent:   Xavier Becerra
 The People                             Attorney General
                                       Gerald A. Engler
                                        Chief Assistant Attorney General
                                       Jeffrey M. Laurence
                                        Assistant Attorney General
                                       Eric D. Share, Huy The Luong
                                        Deputy Attorneys General
 Attorneys for                         Heather Shallenberger
 Defendant/Appellant:                   Attorney at Law
 Q.R.                                   Under Appointment by the Court of
                                        Appeal




In re Q.R.; People v Q.R.
H043075